Citation Nr: 0306230	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  02-15 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than October 1, 
2001, for the grant of pension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from November 1951 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a 
November 2001 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.

The record reflects that an August 1999 Board decision denied 
the veteran's attempt to reopen a claim for service 
connection for a disability manifested by dizzy spells.  The 
veteran appealed the August 1999 Board decision to the United 
States Court of Appeals for Veterans Claims (Court), and in a 
March 2001 order, the Court vacated the August 1999 Board 
decision and remanded the issue for further action in light 
of the passage of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Thereafter, the Board issued a decision in February 2002 
which again denied the veteran's attempt to reopen his claim 
for service connection for a disability manifested by dizzy 
spells.  Accordingly, that issue is no longer before the 
Board.

From several statements received from the veteran since the 
February 2002 Board decision, it appears that he may again be 
seeking to file a claim to reopen the issue of entitlement to 
service connection for a disability manifested by dizzy 
spells.  If the veteran desires to submit such a claim, he 
should notify the RO.


FINDINGS OF FACT

1.  The veteran was born in November 1934; he attained the 
age of 65 in November 1999.

2.  Entitlement to a permanent and total rating for pension 
purposes was denied in unappealed rating decisions of March 
1982 and November 1982, in a June 1987 Board decision, and in 
an unappealed March 1993 rating decision.

3.  Following the March 1993 rating decision, a claim seeking 
entitlement to a permanent and total rating for pension 
purposes was not filed until August 10, 1995.

4.  There is no competent evidence for the period since March 
1993 on which to conclude that the combined disability rating 
(for pension purposes) for the veteran's disabilities is 100 
percent; that he had a disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to at least 70 percent; or that the veteran's 
disabilities precluded him from securing or maintaining any 
form of substantially gainful employment, consistent with his 
age, education and occupational background.

5.  Effective September 17, 2001, a change in the law 
governing eligibility for pension benefits entitled the 
veteran to an award of pension.


CONCLUSION OF LAW

The criteria for assignment of an effective date of September 
17, 2001, for the grant of entitlement to pension have been 
met.  38 U.S.C.A. §§ 1502, 1513, 1521, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.155, 3.340, 3.400, 4.15, 4.16, 
4.17 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
claim for entitlement to VA pension benefits (and before the 
initiation of the current appeal seeking establishment of an 
earlier effective date for the grant of those benefits), the 
Veterans Claims Assistance Act of 2000 (codified as amended 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), was signed into law.  This liberalizing 
law is applicable to the veteran's claim.

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, compare Abernathy v. 
Principi, 3 Vet. App. 461 (1992), the final regulations are 
effective November 9, 2000, and "merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the November 2001 decision which granted entitlement to 
pension, and which assigned an effective date therefor of 
October 1, 2001.  In response to his notice of disagreement 
with the effective date assigned by the November 2001 
decision, the veteran was provided with a statement of the 
case (SOC) in July 2002 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
veteran thereafter perfected his appeal of this issue.  The 
Board notes that the July 2002 SOC specifically advised the 
veteran of the regulations implementing the VCAA, including 
as to what evidence VA was responsible for obtaining for the 
veteran.  In addition, an October 1999 letter advised the 
veteran of the information and evidence needed to 
substantiate a claim for pension, including with respect to 
lay and medical evidence.  He was also informed of what 
evidence VA would obtain for him, and of what evidence he was 
responsible for submitting.  The Board notes that the veteran 
responded in November 1999 that VA was already in possession 
of all pertinent records concerning his eligibility for VA 
pension benefits.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board notes that on December 27, 2001, the President 
signed the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  This Act 
amended 38 U.S.C. § 5102 to define a person as permanently 
and totally disabled where such person has been determined 
disabled by the Commissioner of Social Security for purposes 
of any benefits administered by the Commissioner.  The Act 
also amended 38 U.S.C. § 1513 to provide that VA shall pay 
pension benefits to each veteran of a period of war who is 65 
years of age or older and who meets the service requirements 
of 38 U.S.C. § 1521.  The Act specified that the above 
amendments are effective September 17, 2001.  The Board notes 
that although the RO referred to the Act only obliquely in 
the October 2002 supplemental statement of the case, the Act 
merely codified a policy implemented by VA on September 17, 
2001; the veteran was notified of the referenced VA policy in 
the July 2002 statement of the case.  Accordingly, there is 
no prejudice to the veteran in proceeding with the instant 
case on the merits.

The Board notes that additional argument was received from 
the veteran in November 2002, along with copies of medical 
records.  The referenced argument and records were submitted 
by the veteran himself and were received following 
certification of the appeal to the Board.  Moreover, the 
veteran's arguments are cumulative of those he had made 
repeatedly to the RO, and the medical records are duplicative 
of records already considered by the RO.  See 38 C.F.R. 
§§ 20.903(b), 20.1304 (2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  It is clear from submissions by and 
on behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that the veteran has not identified the existence of 
any outstanding medical records.  In November 1999 he 
indicated that VA was already in possession of all medical 
records relevant to the matter of his eligibility for pension 
benefits.  Moreover, in a VA Form 21-527 dated in October 
1999, the veteran did not complete the portion of the form 
for identifying any recent treatment by a physician.  The 
Board notes that the veteran has consistently based his claim 
on medical records dating to 1992, and has not at any point 
alleged that any medical records relevant to his claim and 
dating from 1992 exist.  The Board notes that a January 2001 
treatment report is on file which shows that he underwent an 
essentially normal diagnostic study to rule out an orbital 
fracture as the result of an apparently recent incident.  
Notably, however, the veteran has not requested that VA 
obtain any records associated with the incident prompting the 
diagnostic study, and as the diagnostic study records 
essentially normal findings and was apparently based on a 
recent incident (as suggested by the identification of 
"urgent care" as the requesting location), the Board 
concludes that further delay of the appellate process for the 
purpose of obtaining any records associated with the January 
2001 diagnostic study of the veteran is not warranted.  The 
Board also finds that there is no other indication that any 
outstanding pertinent medical records for the veteran exist.

The Board notes that the veteran was apparently in receipt of 
Supplemental Security Income (SSI) through the Social 
Security Administration (SSA) effective from June 1990 to 
sometime in 2002 based in part on a determination by SSA that 
the veteran was disabled.  The record reflects that the RO 
attempted to obtain any records for the veteran in the 
possession of SSA, but VA was informed by that agency in June 
2002 that the referenced benefits were recently terminated, 
and that the claims folders and medical records for the 
veteran maintained by SSA had been destroyed.

The Board also notes that the veteran was scheduled for VA 
examinations in May 2000 in connection with his claim for 
entitlement to pension benefits, but that he refused to 
report for the examinations.  He later explained that he 
would not report for any examinations unless VA agreed to 
certain conditions.  In any event, even assuming that the 
veteran would now consent to VA examination of his 
disabilities, the Board points out that any VA examination 
the veteran participated in at this point in time would not 
provide relevant evidence as to his medical condition as it 
existed prior to October 1, 2001, given the lack of any 
medical evidence (other than the January 2001 X-ray report) 
on which to base an opinion for that period.  In other words, 
any medical opinion as to the severity of the veteran's 
disabilities for the period from March 1993 to October 1, 
2001, would necessarily be based solely on uncorroborated 
assertions by the veteran regarding his own medical history.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Accordingly, 
the Board finds that a current VA examination of the veteran 
is not warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

On a VA Form 21-527 dated in November 1981, the veteran 
reported that he was born in November 1934, and was self-
employed as a siding applicator with an eighth-grade 
education.  At a hearing before members of a rating board in 
March 1986, the veteran reported that he had received a 
General Equivalency Diploma in service, and that his past 
work experience also included trimming trees, working in a 
print shop, and working as a security guard.

The record reflects that the veteran's claims of entitlement 
to a permanent and total disability rating for pension 
purposes were denied in unappealed rating decisions of March 
1982 and November 1982, as well as in a June 1987 Board 
decision and in an unappealed March 1993 rating decision.  
The evidence on file at the time of the March 1993 rating 
decision included VA and private medical records dating to 
1992.  The Board notes that the March 1993 rating decision 
considered the following disabilities as permanent for the 
purpose of determining whether the veteran was entitled to VA 
pension benefits:  tinnitus (evaluated as 10 percent 
disabling for pension purposes), and bilateral blepharitis, 
refractive error, defective hearing, dizziness, 
cardiovascular disease (including hypertension), liver 
disability, kidney disability, puncture wounds, and emotional 
instability (each evaluated as non-compensably disabling for 
pension purposes).  The March 1993 rating decision considered 
the following disabilities as not permanent for pension 
purposes:  bronchitis (evaluated as 10 percent disabling for 
pension purposes); and degenerative arthritis and low back 
pain (both evaluated as non-compensably disabling for pension 
purposes).  The combined disability rating for pension 
purposes was 20 percent.  The Board notes that with the 
exception of the January 2001 medical record described below, 
no other medical evidence covering the period from 1993 to 
October 1, 2001, is on file.

Following the March 1993 rating decision, no further 
communication was received from the veteran or any 
representative indicating an intent to apply for VA pension 
benefits until August 10, 1995, at which time the veteran 
submitted a statement alleging that VA had in the past denied 
a valid claim by him for pension; in the statement he 
presented further argument as to why he was entitled to an 
award of pension.  A companion letter was sent to the 
President, in which he demanded the correction of the denial 
of his pension claim.

In several subsequent statements, the veteran alleged that 
his disabilities were total and permanent in nature.

In October 1999 the veteran submitted a VA Form 21-527, which 
the RO construed as a claim for VA pension benefits.  The RO 
thereafter arranged for VA examinations of the veteran in 
connection with the claim, but the veteran failed to report 
for those examinations in May 2000.  Later in May 2000 the 
veteran clarified that he refused to report for the scheduled 
examinations because he felt they would be "limited" and 
would not include consideration of earlier evidence on file, 
and in several later statements he indicated that he would 
appear for examinations in connection with his pension claim 
only if VA agreed to certain conditions as to the scope of 
the examinations and the evidence reviewed in connection 
therewith.  Entitlement to a permanent and total rating for 
pension purposes was thereafter denied in a July 2000 rating 
decision; the veteran was notified of this decision and of 
his appellate rights with respect thereto later in July 2000.  

In late July 2000, and following the issuance of the July 
2000 rating decision, the veteran submitted a statement in 
which he argued that he was totally disabled, averred that 
the denial of his claim was in "violation of law" and 
suggested that he would appeal the decision if pension 
benefits were not granted.

Thereafter, entitlement to pension was granted in a November 
2001 RO decision, with an assigned effective date of October 
1, 2001.  In response to his notice of disagreement with the 
October 2001 decision as to the effective date assigned the 
grant of pension benefits, the veteran was issued a statement 
of the case in July 2002 which explained that he was entitled 
to pension benefits in light of a "deviation" in the 
handling of pension claims by VA that was approved on 
September 17, 2001.  The SOC explained that an effective date 
of October 1, 2001, for the grant of pension benefits was 
warranted based on the provisions of 38 C.F.R. § 3.114.

In July 2002, the report of a January 2001 X-ray study of the 
veteran's orbital region was received, showing essentially 
normal findings; the report indicates that the study was 
requested in order to rule out an orbital fracture.

In several statements on file, as well as at a September 2002 
hearing before a hearing officer at the RO, the veteran 
argues that the date he filed his initial claim for pension 
benefits (which he believes was in 1985) should be accepted 
as the effective date of the grant of pension benefits.  He 
argues in the alternative that he is entitled to an effective 
date of November 1999, the date he turned 65 years of age.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b).  For 
claims received on or after October 1, 1984, the effective 
date of an award of disability pension is the date of receipt 
of claim.  However, if, within one year from the date on 
which the veteran became permanently and totally disabled, 
the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the veteran's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  
38 C.F.R. § 3.400(b)(ii).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§3.400(r) (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, the claimant's duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.  

The law authorizes payment of pension benefits to a veteran 
of war who has the requisite service and who is permanently 
and totally disabled due to disabilities not the result of 
his willful misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.342 (2002).  Permanent and total 
disability will be held to exist where the person is 
unemployable as a result of disability reasonably certain to 
last throughout the remainder of the person's life.  Talley 
v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 
3.340(b), 4.15 (2002).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  One way is to establish, by use of the 
appropriate diagnostic codes of VA's Schedule for Rating 
Disabilities, that the veteran has a lifetime impairment 
which is sufficient to render it impossible for an "average 
person" to follow a substantially gainful occupation.  The 
"average person" standard is outlined in 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. §§ 3.340(a), 4.15.  This process 
requires rating and then combining each disability rating 
pursuant to 38 C.F.R. § 4.25 (2002) to determine whether the 
veteran holds a combined 100 percent evaluation for pension 
purposes.  Further, permanent total disability evaluations 
for pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (2002).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes by showing that he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§§ 1502, 1521(a); 38 C.F.R. § 4.17 (2002).  However, if there 
is only one such disability, it must be ratable at 60 percent 
or more; if there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to at least 70 percent.  38 C.F.R. §§ 4.16(a), 4.17 (2002).

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted 
on an extra-schedular basis if the veteran is unemployable by 
reason of his disabilities, age, occupational background and 
other related factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) 
(2002). 

Prior claims by the veteran for entitlement to VA pension 
benefits were denied in March 1982 and November 1982 rating 
decisions, in a June 1987 Board decision, and in a March 1993 
rating decision.  The veteran was provided with notice of the 
March 1993 rating decision and of his appellate rights with 
respect thereto, but he did not appeal.  The March 1993 
rating decision is therefore final.  38 C.F.R. § 20.1103 
(2002).  The veteran does not contend otherwise.

Following the March 1993 rating decision, no further 
communication was received from the veteran or any 
representative suggesting that the veteran was entitled to VA 
pension benefits until August 10, 1995.  At that time the 
veteran clearly evinced a belief that he was entitled to VA 
pension benefits.  The Board is cognizant that entitlement to 
pension benefits was thereafter denied in a July 2000 rating 
decision.  The Board points out, however, that within days of 
that rating decision the veteran submitted a statement which 
can fairly be read to express disagreement with the denial of 
his pension claim and an intention to appeal that denial.  
See 38 C.F.R. § 20.201 (2002).  As an SOC responding to the 
July 2000 notice of disagreement (NOD) was not issued, the 
Board concludes that the July 2000 decision is not final for 
the purpose of establishing the effective date of the 
veteran's claim.  See Tablazon v. Brown, 8 Vet. App. 359 
(1995) (where appellant submitted a timely NOD with a rating 
decision, but was never issued a statement of the case in 
response to his NOD, VA has failed to procedurally comply 
with statutorily mandated requirements, and claim does not 
become final for purposes of appeal to the Court); 
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).  

Accordingly, the Board concludes that the date of the 
veteran's ultimately successful claim for pension benefits is 
August 10, 1995.

The Board notes that the veteran has argued repeatedly that 
VA is required to accept as the proper date of claim for his 
entitlement to pension benefits the date of his original 
claim for such benefits.  The Board points out, however, that 
the veteran's original claim was denied in an unappealed 
March 1982 rating decision, that an unappealed November 1982 
rating decision again denied entitlement to pension benefits, 
that a June 1987 Board decision also denied entitlement to 
pension benefits, and that a final March 1993 rating decision 
again denied entitlement to such benefits.  The November 2001 
grant of entitlement to VA pension benefits was therefore 
clearly not based on the veteran's initial claim in 1982, but 
rather was based on a claim filed sometime after March 1993.  
Accordingly, the provisions of 38 C.F.R. § 3.400(r) are for 
application, and the date of the veteran's claim in the 
instant case is August 10, 1995, the date of his reopened 
claim for pension benefits.

Although, as explained above, the date of the veteran's 
ultimately successful claim for pension benefits is August 
10, 1995, applicable law provides that the effective date of 
an award of pension is the later of the date of his claim or 
the date entitlement arose.  As will be explained immediately 
below, the evidence on file shows that entitlement to pension 
benefits did not arise in the instant case until September 
17, 2001, a date which is clearly later than the date of 
claim.

As noted previously, entitlement to VA pension benefits was 
last denied in an unappealed March 1993 rating decision.  
That rating decision considered medical evidence dating to 
1992 and assigned ratings for pension purposes based on those 
records.  Remarkably, other than the report of a January 2001 
X-ray study of the veteran ordered in connection with a 
presumably acute incident (and which, in any event, is an 
essentially normal study), the record is devoid of any 
medical evidence addressing the veteran's disabilities since 
1992.  Nor has the veteran suggested that any medical 
evidence addressing his disabilities since 1992 even exists.  
The Board notes that the veteran was considered disabled by 
SSA effective from 1990 until 2002, but points out that this 
information was before the RO at the time of the March 1993 
rating decision.  Moreover, as the claims folders and medical 
records for the veteran held by SSA are no longer available, 
the Board is left only with the mere knowledge that SSA 
considered the veteran disabled, which is not sufficient to 
conclude that the veteran was permanently and totally 
disabled for VA pension purposes prior to September 17, 2001, 
since VA is not bound by the statutes and regulations which 
govern the disposition of disability claims pending before 
the SSA, but rather must follow the statutes and regulations 
governing entitlement to a permanent and total rating for VA 
pension purposes.  The Board also notes that while the 
veteran has repeatedly argued that his disabilities have in 
fact been total and permanent in nature since at least 1985, 
his statements were considered at the time of the March 1993 
rating decision, and in any event, as a lay person, he is not 
qualified through education, training or experience to offer 
a medical opinion concerning the severity of his 
disabilities.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(a) (2002)); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In essence, the only medical evidence relevant to determining 
whether the veteran was entitled to VA pension benefits at 
any point since March 1993 is that same evidence already 
considered in the March 1993 rating decision.  The Board 
notes that the veteran was offered the opportunity on many 
occasions to identify any recent medical evidence in support 
of his claim for pension benefits, and that he was even 
scheduled for VA examinations of his disabilities in May 
2000; he has not identified any pertinent and outstanding 
records, and he refused to report for his examinations.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1990) (the duty to assist 
is not a one-way street, and an appellant must do more than 
passively wait for assistance when he has information 
essential to his claim).

In short, the record is devoid of any pertinent medical 
evidence since March 1993 relevant to determining whether the 
veteran was entitled to VA pension benefits.  Because the 
prior action is final, the Board accordingly finds no reason 
to disturb either the identification of the relevant 
disabilities as listed in the March 1993 rating decision, nor 
the ratings assigned those disabilities by that rating 
decision.  According to the March 1993 rating decision, the 
veteran's non-service-connected disabilities warranted a 
combined disability rating of 20 percent.  He therefore 
clearly is not entitled to VA pension benefits on the basis 
of a lifetime impairment which is sufficient to render it 
impossible for an "average person" to follow a 
substantially gainful occupation, or on the basis of a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  In addition, the 
record for the period since March 1993 lacks any competent 
evidence showing that the veteran's disabilities precluded 
him from securing or maintaining any form of substantially 
gainful employment, consistent with his age, education and 
occupational background.

Accordingly, the Board concludes that there is no competent 
evidence since the date of the unappealed March 1993 rating 
decision, and certainly not contemporaneous with the 
veteran's August 1995 claim, demonstrating that he was 
entitled to a permanent and total rating for pension 
purposes.

Effective September 17, 2001, 38 U.S.C.A. §§ 1502 and 1513 
were amended to require VA to consider a veteran permanently 
and totally disabled where that veteran is considered 
disabled by SSA, and to establish entitlement to pension 
benefits for certain veterans of a period of war who are 65 
years of age or older.  Since the veteran's claim was pending 
when 38 U.S.C.A. § 1502 and 1513 were amended, and as he was 
both considered disabled by SSA and older than 65 years of 
age on September 17, 2001, he became entitled to pension 
benefits at that time, but not, for the reasons explained in 
detail above, at any earlier point.  38 C.F.R. § 3.114 
(2002).

Accordingly, since entitlement to pension benefits did not 
arise until a change in the law effective September 17, 2001, 
a date which is years later than the August 10, 1995, date of 
the veteran's reopened claim for pension benefits, the 
veteran is entitled to an effective date of September 17, 
2001, for the grant of VA pension benefits.

The Board notes that the veteran attained the age of 65 in 
November 1999, and that he contends that he was automatically 
entitled to pension benefits at that time.  The Board first 
points out that, contrary to the understanding of the 
veteran, from November 1, 1990, until the passage of the 
Veterans Education and Benefits Expansion Act of 2001 
(effective in pertinent part on September 17, 2001), a 
veteran was not automatically entitled to pension benefits 
based on age or a determination by SSA that the veteran was 
disabled.  The Board moreover notes that where pension is 
awarded pursuant to a liberalizing law or liberalizing VA 
issue, as in this case, the effective date of such increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the act or 
administrative issue.  38 U.S.C.A. § 5110(g) (West 1991); 
38 C.F.R. § 3.114.  Since the effective date of the relevant 
portions of the Act is September 17, 2001, the veteran is not 
entitled to an effective date for the grant of pension based 
on the passage of the Act for any date prior to September 17, 
2001, regardless of when he turned 65 years of age.

In sum, the veteran filed his claim for pension benefits on 
August 10, 1995, but entitlement to such benefits did not 
arise until September 17, 2001.  Since the proper effective 
date for the award of pension benefits is the later of the 
date of claim or the date entitlement arose, the Board 
concludes that the proper effective date for the grant of the 
veteran's pension is September 17, 2001.

The Board recognizes that the veteran in this case will not 
receive any additional payment of monetary benefits from the 
establishment of an effective date of September 17, 2001, 
rather than October 1, 2001, for the grant of entitlement to 
a permanent and total rating for pension purposes.  See 
38 C.F.R. § 3.31 (2002).  The Board is aware that this 
outcome might seem to be somewhat harsh to this veteran.  The 
Board is bound by the law in this matter, however, and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).


ORDER

Subject to the criteria applicable to the payment of monetary 
benefits, entitlement to an effective date of September 17, 
2001, but not earlier, for the grant of entitlement to 
pension is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

